DETAILED ACTION
Examiner acknowledges receipt of the reply filed 7/12/2022, in response to the restriction requirement mailed 5/25/2022.
Claims 1-6 and 8 are pending.  Claims 5 and 6 have been withdrawn from further prosecution for the reasons set forth below.  
Claims 1-4 and 8 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims) without traverse in the reply filed on 7/12/2022 is acknowledged.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Election/Restrictions- species election
Examiner acknowledges Applicant’s election of the following species in the reply filed 5/2/2022 is acknowledged.  The species election was made without traverse.
Z1 as unprotected N-terminus of  SEQ ID NO:1 
Z2 as unprotected C-terminus of  SEQ ID NO:1 
SEQ ID NO:1 as fully defined polypeptide
lentiviruses as the species of virus
T cell as type of cell to be infected
DMSO as species of organic solvent

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1, line 5 should be moved up to line 4 for continuous text.  The Markush groupings of Z1 and Z2 should be combined into a single group of the single amino acids and peptide sequences, respectively.  
For example, Z1 of claim 1 can be amended to recite: 
wherein Z1 represents the N-terminal end of the polypeptide, or is independently selected from the group consisting , [[or]] Ser, and [[or]] Ser-Asn-Asn-Ile-Thr-Leu (SEQ ID NO:6),
SEQ ID NO:26 at the last line of claim 1 is missing a right parenthetical to close the parentheses.
The Markush group of claim 3 should be amended to recite “selected from the group consisting of X, Y, and [[or]] Z”.
Appropriate correction is required.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4 and 8, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Regarding claim 2, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The metes and bounds of claim 3 are deemed to be indefinite.  The claim recites: wherein the N-terminal end is modified with a chemical group selected from the group consisting of one or two alkyl groups, such as methyl, ethyl, propyl or butyl groups, an acyl group, such as an acetyl or propionyl group, or the amino acid pyroglutamic acid forms the N-terminal end.
The transitional phrase “consisting of” of is deemed to be closed claim language.  The phrase “selected from the group consisting of’ is deemed to be a Markush grouping which should recite a closed group.  However, the claim also recites the terms “such as” and “or” multiple times in the claim which leads to alternative claim interpretations.  The boundary of the claim are not precisely claim, thus the skilled artisan does not know what is included and excluded from the claim scope.
Claim clarification is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Species of the claimed peptide fall within the 101 rejection.  
Instant claim 1 recites a polypeptide having at least 80% or 90% sequence identity with SEQ ID NO:1.  Claim 2 is directed to a peptide having at least 90% identity to SEQ ID NO:1.  Claims 4 and 8 are directed to a medicament and kit, respectively, comprising SEQ ID NO: 1.  

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences as instant SEQ ID NO: 1, as evidenced Munch et al. (Nature Nanotechnology 8:130-136 (2013). “Munch”- cited in IDS filed 2/25/2020)).  Peptide QCKIKQIINMWQ of Munch corresponds to a sequence from the HIV-1 glycoprotein gp120.  This peptide has 93.7% identity with instant SEQ ID NO:1.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
Munch et al. (Nature Nanotechnology 8:130-136 (2013). “Munch”- cited in IDS filed 2/25/2020)) teach that QCKIKQIINMWQ corresponds to a sequence from the HIV-1 glycoprotein gp120 (figure 1 specifically EF-C which is residues 417-428). Thus QCKIKQIINMWQ corresponds to a fragment of a known protein. QCKIKQIINMWQ has 93.7% identity with instant SEQ ID NO:1 wherein Z1 is the N-terminus and Z2 is the C terminus of the peptide.
Fragmentation of a protein does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.   
The terms “medicament” and “kit” are not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitations “medicament” and “kit”  to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman's art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1, 2, 4, and 8 do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munch et al (U.S. 2012/0122177). 
Munch et al. teach peptides derived from HIV-1 gp120 which form insoluble aggregates when introduced into an aqueous solution and its use for enhancing viral infection of cells.  The reference further teaches comprises methods for enhancing viral infection of cells, for concentrating a virus and for separating a virus from a fluid (abstract).  Regarding claims 1 and 2, Munch et al. teach a peptide of QCKIKQIINMWQ (SEQ ID NO:1) which has 93.7% identity with instant SEQ ID NO:1.  Z1 is the N-terminus of the peptide.  Z2 is the C-terminus of the peptide.  SEQ ID NO:3 of Munch et al. is 19 amino acid in length and comprises QCKIKQIINMWQ (SEQ ID NO:1) at positions 5-16 of the peptide.  Positions 1-4 of SEQ ID NO:3 at the N-terminus is NITL which correlates with instant SEQ ID NO:4 [reads on Z1 position].  Positions 17-19 of SEQ ID NO:3 at the C-terminus is EVG which is recited as a Z2 position in claim 1.  Regarding claim 4, Munch et al teach that the peptides can be used to enhance viral infectivity (paras. [0028], [0074], [0078]-[0079]; claims 13 and 15).  The peptide can be coated onto a carrier for in vitro cell assays.  Id. See also paras. [0113]-[0116]).  This is construed as reading on a medicament containing the peptide.  Regarding claim 8, Munch et al teach kits comprising the polypeptide (paras. [0006], [0041], claim 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al (U.S. 2012/0122177), and further in view of Gentilucci et al. (Current Pharmaceutical Design 16:3185-3203 (2010)).
Munch et al. teach peptides derived from HIV-1 gp120 which form insoluble aggregates when introduced into an aqueous solution and its use for enhancing viral infection of cells.  The reference further teaches comprises methods for enhancing viral infection of cells, for concentrating a virus and for separating a virus from a fluid (abstract).  Munch et al. teach a peptide of QCKIKQIINMWQ (SEQ ID NO:1) which has 93.7% identity with instant SEQ ID NO:1.  Z1 is the N-terminus of the peptide.  Z2 is the C-terminus of the peptide.  Munch et al teach that the peptides can be used to enhance viral infectivity (paras. [0028], [0074], [0078]-[0079]; claims 13 and 15).  The peptide can be coated onto a carrier for in vitro cell assays.  Id. See also paras. [0113]-[0116]).   The reference further teaches kits containing the peptide (paras. [0006], [0041], claim 6).
Munch et al do not explicitly teach a chemical modification at the N-terminus of the peptide.
Gentilucci et al. teach chemical modifications designed to improve peptide stability.  The reference teaches that peptidomimetics resemble native peptides or proteins but contain some synthetic element designed to reduce metabolism and to optimize the biological activity of the agent. Peptide bond hydrolysis in vivo can be limited by specifically protecting or replacing the targeted bond, by introducing atypical moieties, or by modifying the peptide conformation altogether, in such a way that it is no longer recognized by the protease of concern (p. 3187).  N-alkylation (generally N-methylation) is present in a number of biologically active, natural peptides from different sources, in particular of marine or microbial origins, including antibiotics, monamycins, echinomycin, or insecticides, antitumor agents, such as bouvardin, or antiinflammatory peptides (p. 3190).  Peptides modified by the use of N-methyl amino acids resulted in analogues with improved pharmacological properties and stability [protect against enzymatic degradation].  Several N-alkyl amino acids are commercially available, allowing their direct use in solid phase peptide synthesis, while many others can be prepared. N-methyl amino acids (11) can be synthesized from N-protected amino acids, by direct methylation of carbamate or diphenylphosphinamide (Dpp) protected amino acids.  Id.  
It would have been obvious to one of ordinary skill in the art to modify the N-terminus peptide of SEQ IDNO:1 of Munch et al with an alkyl group [N-alkylation].  The skilled artisan would have known from Gentilucci et al. that N-alkylation (e.g., N-methylation with a methyl group) protected biologically active peptides against enzymatic degradation without concomitant loss of biological  activity (p. 3190).  The skilled artisan would have had a reasonable expectation of success because Gentilucci et al. taught that N-alkyl amino acids were commercially available as well as methods of preparing a peptide with an N-methyl amino acids (pp.3190-3191).  A peptide of SEQ ID NO:1 of Munch further comprising an alky group at the N-terminus is rendered obvious.
Accordingly, claims 1-4 and 8 are obvious in view of the teachings of the cited references.

Conclusion
No claims are allowed.  Claims 1-6 and 8 are pending.  Claims 5 and 6 are withdrawn.
Claims 1-4 and 8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654